Citation Nr: 0930518	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-18 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to 
December 1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the benefits sought 
on appeal.  The Veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review. 

A hearing was held in August 2008, at the Columbia RO, before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand: To obtain additional treatment records.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, the Veteran is claiming entitlement to service 
connection for a bilateral knee disorder.  At his August 2008 
hearing, he testified that he was receiving treatment at the 
Columbia, South Carolina VAMC.  In addition, on his VA Form 
9, he alleged that his doctors had told him that his 
bilateral knee condition was related to his active duty 
military service.  These treatment records, however, have not 
been associated with the Veteran's claims file.  

On remand, the RO should attempt to obtain copies of all 
pertinent treatment records from the Columbia VAMC.  The 
Board notes that the procurement of records such as 
outstanding VA treatment records is required.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records are 
potentially probative and as records in the possession of VA 
are deemed to be constructively of record, they must be 
obtained.  See also Hyatt v. Nicholson, 21 Vet. App. 390, 394 
(2007) (holding that the relevance of documents cannot be 
known with certainty before they are obtained).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should obtain a copy 
of all pertinent VA outpatient records 
from the Columbia VAMC.  If the Veteran 
identifies any other pertinent evidence, 
the RO or the AMC should undertake 
appropriate development to obtain a copy 
of that evidence.  If the RO or the AMC is 
unsuccessful in obtaining any pertinent 
evidence identified by the Veteran, it 
should so inform the Veteran and his 
representative and request them to provide 
the outstanding evidence.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




